Citation Nr: 1504011	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-27 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether the VA Form 9, Appeal to the Board of Veterans' Appeals, regarding degenerative joint disease was timely filed.  

2.  Entitlement to service connection for cervical spine disability.

3.  Entitlement to service connection for disability of the right arm.

4.  Entitlement to payment of compensation benefits under 38 U.S.C.A. § 1151 for residuals of cervical fusion, to include right arm weakness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In July 2014 a Travel Board hearing was held before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the testimony is associated with the claims file.

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  

The issue of whether the Veteran's VA Form 9 regarding degenerative joint disease was timely filed is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Cervical spine disability was not shown to be present during active military service, did not manifest to a compensable degree until many years after service, and has not otherwise been shown to be causally or etiologically related to an in-service event, injury, or disease.

2.  Right arm disability was not shown to be present during active military service, did not manifest to a compensable degree until many years after service, and has not otherwise been shown to be causally or etiologically related to an in-service event, injury, or disease.

3.  The right arm weakness the Veteran experienced following his September 2008 cervical surgery did not result from or permanently increase in severity as the result of an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.


CONCLUSIONS OF LAW

1.  Cervical spine disability was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2014).

2.  Right arm disability was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310.

3.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of cervical fusion and right arm weakness following September 2008 cervical surgery are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in March 2012, prior to the initial unfavorable RO adjudication in December 2012.  This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings and effective dates are determined.  As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  

In his June 2012 claim the Veteran stated that he had been treated at VA Medical Center (VAMC) Beckley, West Virginia, and submitted records of other outpatient clinical records.  These VA records are in the claims file, as well as records from VAMC Richmond, Virginia, VAMC Durham, North Carolina, VAMC Huntington, West Virginia, and no other relevant records have been identified as outstanding.  

The Board, thus, finds VA has satisfied its duty to assist with the procurement of relevant records. 

The Veteran provided testimony at a Board travel hearing in Huntington, West Virginia, in July 2014.  The Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires a Veterans Law Judge (VLJ) who conducts a hearing to fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ enumerated the issues on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but "(A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability."  38 C.F.R. § 3.159(c)(4)(i); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 3.159(c)(4)(i) does not conflict with 38 C.F.R. § 5103A(d) and evidence of record "establishing that the Veteran suffered an event, injury, or disease in service," is required to trigger VA's duties pursuant to § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's obligations under § 5103A to provide a Veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between his disability and his military service").

For VA's duty to provide a medical examination to arise, all three elements above must be satisfied.  The first element only requires consideration of whether there is evidence of a current disability, or persistent or recurrent symptoms thereof, and an assessment that the evidence is competent.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  To satisfy the second element, evidence of an event, injury, or disease in service, or manifestation within a presumptive period, "the evidence must establish that there was a disease, injury, or event in service."  Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2010).  This element is a "classic factual assessment, involving the weighing of facts."  McLendon, 20 Vet. App. at 82; Duenas v. Principi, 18 Vet. App. 512, 517 (2004) (noting that a medical examination could not aid in substantiating a claim where the record does not already contain evidence of an in-service event, injury, or disease).  Where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required.  Bardwell, 24 Vet. App. at 39.  The third element, nexus, is a "low threshold" requiring only that a current disability "may be associated" with service.  McLendon, 20 Vet. App. at 83.  Competent evidence is required to establish a disability or symptoms of a disability, but not required to establish nexus, which only requires evidence that indicates an association between the disability and service or another service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).  

In this case, the Veteran has been provided a medical opinion regarding his entitlement to 38 U.S.C.A. § 1151 for residuals of cervical fusion and right arm weakness.  The examination is adequate as the examiner reviewed the Veteran's VA claims file and provided opinions supported by rationale.  Based on the foregoing, the Board finds the examination and medical records, in total, to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claims for service connection entitlement to payment of compensation and benefits under 38 U.S.C.A. § 1151 for residuals of cervical fusion, to include right arm weakness.  See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In contrast, an examination was not provided with respect to the cervical spine disability or the disability of the right arm.  As will be explained in greater detail below, evidence of an event, injury, or disease in service, or manifestation within a presumptive period, has not been found for the Veteran's cervical spine disability or the disability of the right arm, thus such an examination is not warranted.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice, and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claims

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2014).  Arthritis is entitled to the chronic disease presumption under 38 C.F.R. § 3.309(a) if it manifests to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).  

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  Id.  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed in 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  "Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."  Jandreau, 492 F.3d at 1377.  

Although medical evidence is generally necessary for a nexus to service, lay evidence can also be sufficient to show continuity of symptoms after service, as a foundation for a nexus opinion, or to link chronic in-service symptoms to the same diagnosed current disability, or, in some cases, as a substitute for a nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, but the Board can consider bias in lay evidence as well as conflicting statements and actions by the Veteran in weighing credibility.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

With respect to 38 U.S.C.A. § 1151 claims filed on or after October 1, 1997, compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  For purposes of this section, a disability is a qualifying additional disability if it was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To determine whether additional disability exists, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of a disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability (see 38 C.F.R. § 3.361(c)); and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's-or, in appropriate cases, the Veteran's representative's-informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered an ordinary risk of the treatment provided. 38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

It is the policy of VA to administer and apply the law under a broad interpretation, consistent, however, with the facts shown in the case.  Consistently, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010).  When there is an approximate balance of positive and negative evidence, or equipoise, regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  However, deference to the Board's weighing of evidence and inferences is appropriate when it is tethered to the evidentiary record.  See Siewe v. Gonzales, 480 F.3d 160, 169 (2d Cir. 2007) (citing Cao He Lin v. U.S. Dep't of Justice, 428 F.3d 391, 405 (2d Cir. 2005) ("Without some specific evidence concerning practices in China, the IJ's [immigration judge] conclusion . . . is speculative." )).  

A.  Service Connection for Cervical Spine and Right Arm Disability

The Veteran contends that he is entitled to service connection for a cervical spine and right arm disability.  The Board recognizes that the Veteran presently has these disabilities.  The Board, therefore, must only consider the in-service incurrence or aggravation of a disease or injury, and nexus elements, while evaluating the overall issue of service connection. 

In July 2014 the Veteran testified before the Board about the conditions of his service.  In that testimony the Veteran's representative asked the Veteran if he had an in service injury relating to his cervical disability, and the Veteran replied no.  Later on in the testimony the Judge asked the Veteran if he had in service injuries related to his current cervical spine and right arm disabilities, and the Veteran replied no.  Consistently, the Veteran's service treatment record (STR) August 1968 report of medical examination upon separation from the military states that the Veteran's upper extremities, spine and musculoskeletal system functioned normally.  

The Board notes that in a June 14, 2012, statement in support of claim, the Veteran's representative stated that the Veteran suffered a minor injury to his neck on the flight deck of the U.S.S. Independence, which was not documented in the Veteran's STRs.  However, given the Veteran's more recent testimony, combined with the evidence in the Veteran's service treatment records, the Board finds that the preponderance of the evidence is against a finding that the Veteran had an in-service incurrence or aggravation of a cervical spine or right arm injury.  The most probative evidence is the Veteran's July 2014 testimony and his service treatment records.  Because the in service incurrence or aggravation requirements have not been met, service connection for cervical spine or right arm injury is not warranted.  38 C.F.R. § 3.303.  

Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claims are denied.

B.  38 U.S.C.A. § 1151 Claim for Residuals of Cervical Fusion

The Veteran contends that he is entitled to payment of compensation benefits under 38 U.S.C.A. § 1151 for residuals of cervical fusion, to include right arm weakness.  

In July 2014 the Veteran testified before the Board about the condition of his right arm before the surgery, the events surrounding his surgery and rehabilitation, and the current condition of his right arm.  In that testimony the Veteran stated that he started having neck issues in 2007, and his treatment began at Beckley, West Virginia, VAMC.  He was subsequently sent to Richmond, Virginia, VAMC for anterior cervical fusion (ACF) surgery.  The Veteran stated that post surgery he felt all right, but that over the period of healing it did not come out how he thought it would.  

The Veteran also testified that prior to the surgery he was given a list of risk factors, but he did not remember the specifics.  However, the Veteran also affirmed that the physicians led him to believe that the surgery was not a "big deal."  

The Veteran also stated that prior to the surgery he had normal strength and movement, and that he started losing the capability to manipulate his arm about three or four months after he left therapy.  However, later in the hearing the Veteran stated that he completed the therapy, and the physical therapists said there was nothing else they could do, and he stated that he had the residual effects ever since the surgery.  Further into his testimony, in contradiction to the above statements, the Veteran stated that prior to his surgery he was feeling numbness, and tingling in his arm, as well as starting to lose some functionality.  He also stated that these symptoms increased over time.   

The Veteran further testified that his appeal is based on both the negligence of the VA care, as well as his lack of knowledge of the risk factors.  The Veteran also testified that he has opinions from doctors from Beckley VAMC, Durham VAMC, and the University of Virginia that his surgery was done incorrectly.  Specifically, the Veteran affirmed that the opinions stated that his results were not what would be expected from his surgery.  

As outlined above, in order to qualify for compensation under 38 U.S.C.A. § 1151 the Veteran must have an additional disability.  May 2008 VA medical records indicate the Veteran was seen for bilateral hand pain, which the Veteran stated started ten years before.  The Veteran stated he worked as a mechanic his entire life.  August 2008 VA medical records indicate that the Veteran reported right upper extremity weakness, and that his weakness had progressed over the last six months to the point where he was unable to dress himself with is right, dominant, arm.  At that time the physician rated the Veteran's right arm strength at 1/5 for his bicep, 4+/5 for his deltoids , 2/5 for his right wrist extensors, grips at 3/5, and hand intrinsics at 4/5.  The physician also noted that the Veteran had spinal stenosis secondary to a disk osteophyte complex at C4-5 and C5-6, and moderately severe neural foraminal stenosis at C6-7, as well as the possibility of brachial plexopathy in addition to cervical spondylitic myelopathy causing upper extremity weakness.  

On September 2, 2008, the Veteran received an electromyograph (EMG) report stating that while the entire electrodiagnostic picture of the Veteran's right upper extremity (RUE) was explainable by severe diffuse right brachial plexopathy with axonal and demyelinating involvement, the Veteran could also possibly be suffering weakness based on co-existing cervical radiculopathy.  Additionally, the report stated that the Veteran was experiencing moderately severe demyelinating and axonal neuropathy consistent with the Veteran's existing diabetic neuropathy.  

On September 16, 2008, immediately prior to surgery, the physicians reviewed the Veteran's cervical spine and brachial plexus MRI and noted spinal stenosis secondary to a disk osteophyte complex at C4-5, C5-6 and C6-7, with severe neural foraminal stenosis at C4-5 and C5-6, moderately severe neural foraminal stenosis at C6-7, and milder degenerative changes above and below those specifically identified.  The physicians further noted that while there was no evidence of a brachial plexus or upper lung lesion, the Veteran had cervical spondylosis with severe right sided foraminal stenosis leading to severe weakness of the right arm, as well as diabetic brachial plexopathy.  The physicians reported the Veteran as having a history of neck and back pain with progressive weakness of his right arm that began in November and progressed to the point that he could not bend his arm at the elbow or use his right hand normally.  They also reported the Veteran having difficulty with his left hand to include dropping things.  Prior to surgery the physicians noted that the Veteran "understands that we don't know now much improvement we will get and he could require further surgery in the future."  As risk factors for the surgery the physicians noted that the Veteran currently had right radiculopathy.

In the Veteran's operation report from September 16, 2008, the physicians again noted that the Veteran had been suffering from some axial neck pain and right-greater-than-left upper extremity dysfunction.  They further noted the Veteran had EMG evidence of right brachial plexopathy as well as bilateral Hoffmann signs. The physicians had a full discussion of the risks, benefits and alternatives to the anterior cervical compression and fusion surgery, and the Veteran concurred in proceeding.  Nothing from the operation report indicates any complications with the surgery.    

As the Veteran testified to, since the surgery he has been examined at Beckley VAMC, Durham VAMC, and the University of Virginia.  In a statement in support of claim dated August 2011 the Veteran's representative highlighted specific evidence supporting their 1151 claim.  In that statement they referred to a September 2009 Richmond VAMC progress note which reports that fusion of the Veteran's C4, C5, and C6 appears complete, compared to May 2011 and August 2011 medical records from Beckley VAMC that state the fusion is incomplete.  The Veteran's presentation of the evidence is accurate.  In the September 2009 report of the Veteran's CT myelogram the physician reported that status post fusion of the bodies of C4, C5, and C6 appears complete with residual hardware in place.  The Board also notes there is a July 2009 report stating the same, though it was not raised by the Veteran.  In contrast to the July and September 2009 reports, the May 2011 report states that status post fusion at C4, C5, and C6 is incomplete fusion of the bodies of C4 and C5, and the August 2011 report states that status post discectomy and interbody fusion surgery at C4, C5, C6 is incomplete fusion of the bodies of C4 and C5.  The Board notes that while the Veteran has highlighted this evidence as proof of the surgery's failure, the Board, despite a comprehensive review of the record, cannot find any medical evidence suggesting that incomplete fusion, if assumed to be true, has caused the Veteran's current condition for which he is seeking section 1151 compensation.  

The Board's discussion above establishes the Veteran's condition prior to surgery.  Therefore, the Board must now consider the Veteran's condition post-surgery to determine whether an additional disability exists, or, in the alternative, his present condition is a continuance of his previous condition, or the natural progression of his previous condition.  See 38 C.F.R. § 3.361(c)(2).  

In November 2009 the Veteran was seen at Richmond VAMC and the physician noted that the Veteran had brachial plexopathy and severe cervical stenosis, both of which are likely contributing to his condition.  

In February 2010 the Veteran received a neurology consult, again at Richmond VAMC.  During that consult the physician took the Veteran's history, and noted that the Veteran reported doing well without any neurological symptoms until June, 2008, when he had two seizures secondary to hypoglycemia which caused him to fall from his couch.  The Veteran reported that he believed he injured his right shoulder and noticed weakness in his RUE after the fall, and that the weakness progressed over the course of several weeks with increased pain and mild numbness.  The Veteran then reported having the surgery at issue in this claim in September 2008, and reported having noticed some progression of his weakness in his RUE for some time after the surgery.  The Veteran also reported since the surgery that there were times of improvement as well as worsening.  Upon examination the Veteran was able to bend his elbow to some extent and to use his fingers to hold on to small objects, but could not move his arm voluntarily at the shoulder.  The Veteran reported some diffuse pain throughout the RUE, but not any typical radicular distribution restricted to one or two nerve roots.  The Veteran also reported numbness in his RUE and a cold sensation throughout his right hand extending into the forearm.  The examiner noted the patient had 0/5 strength at the right shoulder, elbow flexion of about 3/5, finger extension at the wrist of 3/5, hand strength of 2-2+/5, with a weak grip.  The examiner concluded by saying that the Veteran's features suggest brachial plexopathy and cervical myeloradiculopathy, which corresponds with his cervical spine MRI showing significant bilateral neural foraminal narrowing, spinal canal stenosis as well as evidence of prior stable gliotic changes at the C6 level.  

Also in February 2010, the Veteran received a nerve conduction study and EMG.  The results of those tests suggested the Veteran suffered from sensorimotor peripheral neuropathy with mixed axonal and demyelinating features, bilateral diffuse mid and lower cervical radiculopathy, and a possible, but unconfirmed, superimposed right brachial plexopathy over number one and two.  

In December 2011 the Veteran was seen by neurology at the Durham VAMC.  The examiner noted that the Veteran's previous EMG with nerve conduction velocity (NCV) testing at Beckley VAMC showed "severe diffuse right brachial plexopathy" with both axonal and demyelinating features consistent with diabetic neuropathy.  However, the examiner concluded that a diagnosis of brachial plexopathy (probably bilateral) likely explains all of the nerve conduction and needle EMG findings noted that day.  The examiner noted that, on the whole, the NCV testing done during this examination was similar and comparable to the September 2008 results found prior to the Veteran's surgery.  The examiner stated, "today's needle EMG test results appear to be fairly similar to the results obtained in September 2008, except for the fact there are now more signs of chronic partial reinnervation than were noted back in 2008."  The examiner concluded that there is evidence of severe right brachial plexopathy, and that the Veteran has asymmetric bilateral brachial plexopathy, but did not believe the Veteran had diffuse peripheral polyneuropathy.  

In February 2012 the Veteran was seen again by neurology at the Durham VAMC.  The examiners noted that the Veteran was seen for subacute onset of severe right brachial plexopathy in early 2008 and that this condition has remained stable since then.  They also noted that the Veteran may have very mild, chronic, peripheral neuropathy consistent with diabetic neuropathy.  Specifically, they noted that the Veteran's most recent EMG showed that no significant worsening has occurred in either arm since September 2008.  They also noted that they found no evidence that there is any contribution of cervical spine disease to his affliction, and that he has most likely suffered from Parsonage-Turner syndrome and has had incomplete recovery.  They concluded that if anything the Veteran appears to have gained function in his right upper extremity compared to when his symptoms first appeared.  

In April and May of 2012 the Veteran was seen at the University of Virginia Neurosurgery Clinic.  The examiner noted that the Veteran has severe compression at the C2-3 as well as myelomalacia at C5-6, and referred the Veteran for an EMG.  The subsequent EMG suggested pan-brachial plexopathy involving the upper and middle trunks, with a possible superimposed C5 radiculopathy.      

The Board acknowledges that the nature of the Veteran's diagnoses and symptoms makes this a complicated case.  However, in determining whether the Veteran has an additional disability the Board focuses on the Veteran's September 2008 MRI and EMG results as compared to subsequent testing, as well as the physicians' assessments of the Veteran's condition prior to surgery as compared to his subsequent condition.  Most pertinently, the Veteran's pre-surgery MRI noted that the Veteran had spinal stenosis with severe neural foraminal stenosis at C4-5 and C5-6, as well as milder degenerative changes above and below.  Pre-surgery physicians also noted that the Veteran suffered from diabetic brachial plexopathy, confirmed by an EMG, and progressive weakness of his right arm.  

As discussed above in the summary of the Veteran's medical appointments between September 2008 and May 2012, the diagnosis of the Veteran, as well as his condition, has remained largely unchanged.  Further, any change is reasonably explained as a continuance of his previous conditions or the natural progression of his previous conditions.  

The Board's discussion above establishes the Veteran's condition prior to surgery.  Therefore, the Board must now consider the Veteran's condition post-surgery to determine whether an additional disability exists, or, in the alternative, the Veteran's present condition is a continuance of his previous condition, or the natural progression of his previous condition.  See 38 C.F.R. § 3.361(c)(2).  Most pertinent to this analysis are the examiner statements in February 2012 which stated that the Veteran's most recent EMG results are consistent with his pre-surgery 2008 results, and that his RUE function, if anything, has improved since its pre-surgery condition.  

In his hearing testimony the Veteran stated that prior to his surgery he had normal strength and movement in his RUE, and that he subsequently lost the ability to manipulate his arm.  Later the Veteran contradicted his previous testimony with inconsistent testimony.  Regardless, the medical evidence of the record completely undermines the Veteran's recollection that his right arm was fully functional prior to surgery.  In light of the significant medical evidence of record, reviewed above, which suggests that the Veteran's pre-surgery condition has continued, with perhaps some natural progression, the Board concludes that the Veteran does not have an additional disability following his surgery when his current condition is compared to his condition prior to surgery and treatment.  38 C.F.R. § 3.361(b).

Assuming, arguendo, that the Veteran has an additional disability, the Veteran would still not be entitled to compensation because he has not presented evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  The argument presented by the Veteran through the written record, as well as testimony, seems to be that the conflicting reports of complete fusion of his vertebrae upon surgery are prima facie evidence of fault on the part of VA.  That, however, is not the standard contemplated under 38 U.S.C.A. § 1151, which requires the evidence outlined above (carelessness, etc.).  The Board has reviewed the report of the Veteran's surgery and found nothing to suggest the evidence required under § 1151.  Further, a VA physician has also reviewed the record surrounding the Veteran's surgery and come to a similar conclusion.  Specifically, in November 2012, a VA physician review the operation note and found it was done very smoothly without any complications, and that the Veteran was given timely and adequate care for the cervical spine operation starting from the Richmond VAMC, and continuing to the Beckley VAMC.

Finally, again assuming additional disability for the sake of argument, the Veteran's current condition was reasonably foreseeable at the time of the Veteran's surgery, and the Veteran was briefed on this possibility immediately prior to surgery.  This evidence was discussed thoroughly in the November 2012 VA physicians review of the surgery, so the Board does not belabor the point by reiterating it here.  The only point the Board need highlight is that the surgeons operating on the Veteran specifically noted that the Veteran "understands that we don't know how much improvement we will get and he could require further surgery in the future."  This statement demonstrates that not only was the Veteran briefed on the standard risks outlined in the November 2012 VA physicians review, but also had these risks translated to his specific situation to maximize his understanding of the circumstances.    

The Board finds that the preponderance of the evidence is against a finding that the Veteran's current condition is an additional disability, and instead necessitates a finding that the Veteran's current condition is a continuance of his previous condition, or the natural progression of his previous condition.   The most probative evidence is the medical records demonstrating the Veteran's condition prior to surgery as compared to the extensive medical records demonstrating his condition post-surgery.  Because the additional disability requirement has not been met, the Veteran is not entitled to payment of compensation benefits under 38 U.S.C.A. § 1151 for residuals of cervical fusion, to include right arm weakness.  

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


ORDER

1.  Entitlement to service connection for cervical spine disability is denied.  

2.  Entitlement to service connection for disability of the right arm is denied.  

3.  Entitlement to payment of compensation benefits under 38 U.S.C.A. § 1151 for residuals of cervical fusion, to include right arm weakness, is denied.    


REMAND

A review of the record shows that the issue of whether the Veteran's VA Form 9 regarding degenerative joint disease was timely filed is not ready for appellate disposition because of an outstanding BVA hearing by live videoconference request by the Veteran.  

In September 2012, the Veteran submitted a substantive appeal, in which he requested a BVA hearing by live videoconference.  See 38 C.F.R. § 20.700 (2014).  Though a travel board hearing was conducted in July 2014, the VA Form 9 issue was not addressed at that hearing.  Therefore, a remand is required in this case to schedule the Veteran for a live videoconference hearing so that he may provide evidence in support of his claim.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a live videoconference hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


